   Case: 1:19-cv-00160-SNLJ Doc. #: 6 Filed: 05/26/20 Page: 1 of 5 PageID #: 28



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                     SOUTHEASTERN DIVISION

 JEFFREY J. O'NEAL,                                     )
                                                        )
                     Plaintiff,                         )
                                                        )
           V.                                           )          No. l:19-CV-160 SNLJ
                                                        )
 MISSOURI DEPT. OF CORR., et al.,                       )
                                                        )
                     Defendants.                        )

                                    MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Jeffrey J. 0 'Neal, a former inmate

of the Missouri Department of Corrections, for leave to commence this civil action without

prepayment of the required filing fee. 1 As plaintiff has been released from custody his request to

proceed in forma pauperis will be granted, and he will not be assessed an initial partial filing fee.

Furthermore, after reviewing the complaint and the supplemental complaints, the Court finds that

the complaint should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).




1Plaintiff seeks   leave to proceed in fonna pauperis within the body of his complaint.
   Case: 1:19-cv-00160-SNLJ Doc. #: 6 Filed: 05/26/20 Page: 2 of 5 PageID #: 29



       "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson' s claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F .3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff, a former prisoner in the Missouri Department of Corrections, filed the instant

action pursuant to 42 U.S.C. § 1983 alleging violation of his civil rights. He names two defendants

in this action: the Missouri Department of Corrections and William Johnson, a doctor employed

by Corizon Health Services, Inc., and working out of Southeast Correctional Center (SECC).




                                                  2
   Case: 1:19-cv-00160-SNLJ Doc. #: 6 Filed: 05/26/20 Page: 3 of 5 PageID #: 30



        Plaintiff asserts that prior to his incarceration, he was disabled when a forklift fell crushing

his right wrist and hand. He claims that he had been "disabled" and on SSI prior to being

incarcerated in the Missouri Department of Corrections.

        Plaintiff asserts that Dr. Williams refused to submit his SSI documentation ninety (90) days

prior to his release from the Missouri Department of Corrections, despite him being a suicide risk

during his incarceration and on SSI prior to his incarceration. Plaintiff asserts that he suffers from

a variety of mental health disorders, and Dr. Williams has violated his due process rights by failing

to fill out his SSI paperwork in a timely fashion.

       Plaintiff seeks monetary and punitive damages against defendants.

                                              Discussion

       This action is subject to dismissal. Plaintiff has failed to allege the capacity under which

he is suing Dr. Williams, whether individual or official. Where a "complaint is silent about the

capacity in which [plaintiff] is suing defendant, [a district court must] interpret the complaint as

,including only official-capacity claims." Egerdahl v. Hibbing Community College, 72 F.3d 615,

619 (8th Cir. 1995); Nix v. Norman, 879 F.2d 429,431 (8th Cir. 1989). Naming an official in his

or her official capacity is the equivalent of naming the entity that employs the official, in this case,

Corizon Medical Services, Inc. Will v. Michigan Dep 't ofState Police, 491 U.S. 58, 71 (1989).

       To state a claim against an official in his or her official capacity, plaintiff must allege that

a policy or custom of his or her employer is responsible for the alleged constitutional violation.

Monell v. Dept of Social Services, 436 U.S. 658, 690-91 (1978). The instant complaint does not

contain any allegations that a policy or custom of Corizon was responsible for the alleged




                                                     3
    Case: 1:19-cv-00160-SNLJ Doc. #: 6 Filed: 05/26/20 Page: 4 of 5 PageID #: 31



violations of plaintiffs constitutional rights. As a result, the complaint fails to state a claim upon

which relief can be granted with respect to Dr. Williams. 2

        Additionally, plaintiffs claim against the Missouri Departinent of Corrections is also

subject to dismissal. Neither a State nor its officials acting in their official capacity are 'persons'

under§ 1983. Will v. Michigan Dep 't ofState Police, 491 U.S. 58, 71 (1989); see also Calzone v.

Hawley, 866 F.3d 866, 872 (8 th Cir. 2017) (stating that a "suit for damages against a state official

in his official capacity is a suit against the State, and the State is not a person under § 1983").

Moreover, in the absence of a waiver, the Eleventh Amendment3 bars suit against a state official

acting in his or her official capacity. Morstad v. Dep 't of Corr. & Rehab., 147 F.3d 741, 744 (8 th

Cir. 1998).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs request to proceed in forma pauperis is

GRANTED. No filing fee is required as plaintiff has been released from custody.

        IT IS FURTHER ORDERED that that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).




2
  Although plaintiff asserts that Dr. Williams was obligated to submit his application to SSI within 90 days
of his release under 42 U.S.C. § 1383(c), the Court has found no such obligation under the statute.
Moreover, there is no private cause of action for failing to file such an application on behalf of plaintiff.
SSI benefits are available to plaintiff within two months post incarceration according to the Social Security
Administration, but plaintiff, himself, must apply. See https://www.ssa.gov/reentry/benefits Social Security
Benefits After Incarceration.
3
  The Eleventh Amendment provides: "The Judicial power of the United States shall not be construed to
extend to any suit in law or equity, commenced or prosecuted against one of the United States by Citizens
of another state, or by Citizens or Subjects of any Foreign State." U.S. Const. amend XI.

                                                     4
   Case: 1:19-cv-00160-SNLJ Doc. #: 6 Filed: 05/26/20 Page: 5 of 5 PageID #: 32



         IT IS FURTHER ORDERED that an appeal of this dismissal would not be taken in good

faith.

         An Order of Dismissal will accompany this Memorandum and Order.

         Dated this l-C,-ft.1 day of May, 2020



                                                 STEPHE.LlMBAUGH
                                                 UNITED STATES DISTRICT IDDGE




                                                 5
